     Case: 1:19-cr-00567 Document #: 29 Filed: 07/18/19 Page 1 of 1 PageID #:114

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:19−cr−00567
                                                       Honorable Harry D. Leinenweber
Robert Sylvester Kelly, et al.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 18, 2019:


        MINUTE entry before the Honorable Harry D. Leinenweber: Pursuant to Federal
Rule of Criminal Procedure 5(c)(3)(D), the Court orders that the United States Marshals
Service transfer Defendant Robert Kelly to the Eastern District of New York for
arraignment on United States v. Robert Sylvester Kelly, 19−286 (S−1) (AMD), scheduled
for 8/2/19. After his arraignment takes place, the Marshals Service is ordered to transfer
Kelly back to the Northern District of Illinois in advance of Kelly's appearance before this
Court on 9/4/19. Mailed notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
